Citation Nr: 0025291	
Decision Date: 09/21/00    Archive Date: 09/27/00

DOCKET NO.  98-06 706	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Los 
Angeles, California


THE ISSUE

Entitlement to service connection for an acquired psychiatric 
disorder claimed as post-traumatic stress disorder (PTSD).


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


WITNESS AT HEARINGS ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Neil T. Werner, Associate Counsel


INTRODUCTION

The veteran served on active duty with the United States 
Merchant Marine from February 1945 to August 1945.

This matter comes before the Board of Veterans' Appeals 
(Board) following an August 1997 decision of the Los Angeles, 
California, Regional Office (RO) of the Department of 
Veterans Affairs (VA) which denied service connection for an 
acquired psychiatric disorder claimed as PTSD.  In November 
1999, the Board remanded the veteran's appeal for further 
development.


FINDING OF FACT

No medical evidence has been submitted to show that the 
veteran currently experiences an acquired psychiatric 
disorder claimed as PTSD which has been linked to in-service 
experiences.


CONCLUSION OF LAW

The claim of service connection for an acquired psychiatric 
disorder claimed as PTSD is not well grounded.  38 U.S.C.A. 
§§ 1110, 5107 (West 1991); 38 C.F.R. §§ 3.303, 3.304, 3.307, 
3.309 (1999).


REASONS AND BASES FOR FINDING AND CONCLUSION

The veteran and his representative contend that the veteran's 
PTSD is the result of a sexual assault he sustained while 
serving in the Merchant Marines aboard the S.S. Julian L. 
Dumont in 1945 during World War II.  It is also requested 
that the veteran be afforded the benefit of the doubt.

A person who submits a claim for VA benefits has the burden 
of submitting evidence sufficient to justify a belief by a 
fair and impartial individual that the claim is well 
grounded.  Only if the claimant meets this burden does VA 
have the duty to assist in developing the facts pertinent to 
the claim.  38 U.S.C.A. § 5107(a) (West 1991); Epps v. Gober, 
126 F.3d 1464, 1468-69 (Fed. Cir. 1997).  If the claimant 
does not meet this initial burden, the appeal must fail 
because, in the absence of evidence sufficient to make the 
claim well grounded, the Board does not have jurisdiction to 
adjudicate the claim.  Boeck v. Brown, 6 Vet. App. 14, 17 
(1993).

A well-grounded claim is a plausible claim, one which is 
meritorious on its own or capable of substantiation.  Such a 
claim need not be conclusive, but only possible, to satisfy 
the initial burden of 38 U.S.C.A. § 5107(a).  To be well 
grounded, however, a claim must be accompanied by evidence 
that suggests more than a purely speculative basis for 
granting entitlement to the requested benefits.  Dixon v. 
Derwinski, 3 Vet. App. 261, 262-63 (1992).  Evidentiary 
assertions accompanying a claim for VA benefits must be 
accepted as true for purposes of determining whether the 
claim is well grounded, unless the evidentiary assertion is 
inherently incredible, or the fact asserted is beyond the 
competence of the person making the assertion.  Espiritu v. 
Derwinski, 2 Vet. App. 492 (1992).  Where the determinative 
issue involves medical causation or a medical diagnosis, 
competent medical evidence to the effect that the claim is 
plausible or possible is required.  Murphy v. Derwinski, 
1 Vet. App. 78, 81 (1990).  A claimant cannot meet this 
burden merely by presenting lay testimony, because lay 
persons are not competent to offer medical opinions.  
Espiritu, 2 Vet. App. at 495.

The United States Court of Appeals for Veterans Claims (known 
as the United States Court of Veterans Appeals prior to March 
1, 1999) (Court) has held that competent evidence pertaining 
to each of three elements must be submitted in order to make 
a claim of service connection well grounded.  There must be 
competent (medical) evidence of a current disability; 
competent (lay or medical) evidence of incurrence or 
aggravation of disease or injury in service; and competent 
(medical) evidence of a nexus between the in-service injury 
or disease and current disability.  This third element may 
also be established by the use of statutory presumptions.  
38 C.F.R. §§ 3.307, 3.309 (1999); See Caluza v. Brown, 
7 Vet. App. 498, 506 (1995).

Moreover, a grant of service connection for PTSD "requires 
medical evidence diagnosing the condition in accordance with 
§ 4.125(a) of [38 C.F.R. Part 4]; a link, established by 
medical evidence, between current symptoms and an in-service 
stressor; and credible supporting evidence that the claimed 
in-service stressor occurred."  38 C.F.R. § 3.304(f) (1999). 

Records on file with the United States Coast Guard 
(hereinafter Coast Guard) show that the veteran served aboard 
the S.S. Julia L. Dumont from February 1945 to April 1945 as 
a utility-man when the ship sailed from San Francisco, 
California, to Manila, Philippine Islands.  A January 1946 
memorandum from the Coast Guard reported that the veteran, in 
March 1945, committed an offense "[m]isconduct-immoral 
conduct on board ship [and] incompetency[.]"  The memorandum 
next reported that, in December 1945, the veteran voluntarily 
surrendered his seaman's license until he was declared fit 
for sea duty by USPHS (United States Public Health Service).

The only medical records that appear in the claims file are 
dated more than fifty years after the veteran's separation 
from military service.  Specifically, VA treatment records 
dated from February 1997 to November 1998.  He complained of 
anxiety and nervousness during the past 2 years.  These 
records contain a diagnosis of an organic mental syndrome.  
See VA treatment record dated in June 1997.  A neurology 
service record reflects the impression that the veteran was 
questionably neurologically intact.  See VA treatment record 
dated July 1997.  In addition, they reported that the veteran 
continued to drink alcohol against his doctors' advice.  See 
VA treatment records dated in July 1997 and June 1998.  
However, they were negative for complaints, diagnoses, and/or 
treatment for any other acquired psychiatric disorder 
including PTSD.

The veteran testified at a personal hearing at the RO in 
August 1998 and before the undersigned sitting at the RO in 
July 2000.  He testified that, while serving on the S.S. 
Julia L. Dumont in 1945, he was sexually assaulted by several 
men who threatened to throw him overboard if he did not 
cooperate.  The attack occurred just prior to the ship's 
entry into Manila.  Following the assault, he reported the 
incident to the head of naval personnel aboard the ship/ships 
legal officer and the men were arrested.  At least one of the 
assailants was a Merchant Marine and the others were Navy 
personnel.  As to treatment following the attack, the veteran 
was given some pills to help calm down but was not otherwise 
examined or treated.  He took the pills for two days.  After 
the ship docked in Manila, the veteran talked to three 
members of the Coast Guard, was told he was too nervous to 
carry on, and asked if he would like to go home.  After the 
veteran said he would like to go home, he was placed on a 
ship home the next day.  

Thereafter, the veteran did not receive medical treatment 
while in Manila, aboard the ship taking him home, or upon his 
return to the United States.  He reported that he did not 
seek treatment because he was very embarrassed about the 
incident and did not want his family to know about it.  Upon 
returning to San Francisco, he once again talked with Coast 
Guard officials about the assault and the next day he was 
sent home by train to Los Angeles.  He then obtained a job 
loading a ship with war materials.  He also started drinking 
in the evenings to deal with his memories of the assault.  
The veteran reported that, in either 1945 or 1946, the Coast 
Guard in either Maryland or South Carolina, after a hearing 
at which he was found unfit for duty, took his Merchant 
Marine license/certificate.  At that time, he was told that 
if he wanted to sail again he had to pass a medical 
examination, and was also given a letter that would protect 
him from being drafted.  Subsequently, while the Army tried 
to draft him on three separate occasions, the Coast Guard 
letter prevented him from having to serve.  Thereafter, he 
saw a Navy physician in Los Angeles who, after the veteran 
told him about the assault, told the veteran that there was 
nothing they could do for him and that he should simply try 
to forget about it by going to parties and drinking.  The 
veteran reported that he took that physician's advice and has 
self-medicated himself with alcohol since 1945.  Next, the 
veteran testified that at no time following military service 
did he seek professional help for, or was diagnosed with, a 
psychiatric disorder.  Additionally, while he had a regular 
family doctor that noted his nervousness, he had never been 
treated by that doctor for the nervousness or diagnosed with 
a psychiatric disorder.  Nonetheless, he continued to be real 
nervous and had difficulty sleeping because of nightmares.  

Next, the veteran testified that his nervousness, as well as 
irritability, had caused him chronic problems with 
maintaining employment.  In addition, the veteran reported 
that all in-service records of the sexual assault were lost 
when the S.S. Julia L. Dumont was later sunk and he could 
think of no other place where a record of the assault would 
still exist.  Moreover, following military service, except 
for telling one close friend about the sexual assault in 
approximately 1945 (after his Merchant Marine license was 
revoked), he had never talked to anyone about the assault 
until recently because he was embarrassed.

What is significant about the evidence described above is, 
paradoxically, what it does not include.  None of the records 
on appeal includes a current diagnosis of an acquired 
psychiatric disorder (other than organic mental syndrome) 
including PTSD, a medical nexus opinion that tends to show a 
relationship between any current psychiatric disorder and the 
veteran's military service or events coincident thereto, or a 
medical opinion that tends to show a relationship between any 
current psychiatric disorder and continued symptoms since 
service.  In fact, the veteran testified at his personal 
hearings that, except for being given some pills after the 
attack to relax him, he did not receive medical treatment 
following the assault while in military service, at no time 
following military service had he sought professional help 
for a psychiatric disorder, and, while some of his post-
service doctors had noted he was nervous, he had never been 
diagnosed with a psychiatric disorder.  Instead, the veteran 
reported that, since 1945, he had self-medicated with 
alcohol.  

Moreover, the veteran testified that all in-service records 
of the sexual assault were lost when the S.S. Julia L. Dumont 
was later sunk and, following military service, except for 
telling one close friend about the sexual assault, he had 
never talked to anyone about the assault until recently 
because he was embarrassed.  (The Board recognizes that the 
veteran is competent to describe symptoms he experiences.  
See Espiritu v. Derwinski, 2 Vet. App. 492, 494-95 (1992) 
(lay witnesses are competent to describe painful experiences 
and symptoms that result therefrom); King v. Brown, 
5 Vet. App. 19, 21 (1993); Caldwell v. Derwinski, 
1 Vet. App. 466 (1991) (the Board is obligated to accept as 
true evidentiary assertions by the veteran for the purpose of 
determining whether a claim is well grounded).  However, he 
is not competent to provide the necessary medical diagnosis 
or nexus evidence.  Id.)  Additionally, the Board notes that 
the statutory presumptions, found at 38 C.F.R. §§ 3.307, 
3.309 (1999), do not help the veteran in establishing a well-
grounded claim because the record on appeal does not show his 
being diagnosed with a listed disease process, such as a 
psychoses, within one year after his separation from a period 
of qualifying service.

Therefore, because the veteran has presented no medical 
evidence of a current disease process or a link between that 
claimed disease process and military service, his claim is 
not well grounded and must be denied.  Caluza, supra.  (The 
principle of reasonable doubt does not apply until after the 
veteran has submitted a well-grounded claim.  Gilbert v. 
Derwinski, 1 Vet. App. 49 (1990).)


ORDER

Service connection for an acquired psychiatric disorder 
claimed as PTSD is denied.



		
	N. R. ROBIN
	Member, Board of Veterans' Appeals

 

